                                   Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 1 of 19



                              1   TODD A. ROBERTS (SBN 129722)                 WHGC, P.L.C.
                                  LAEL D. ANDARA (SBN 215416)                  JEFFREY C.P. WANG
                              2   JENNIFER E. ACHESON (SBN 130833)             JeffreyWang@WHGCLaw.com
                                  MARIO A. ISKANDER (SBN 327025)               JOHN E. GIUST
                              3   DANIEL E. GAITAN (SBN 326413)                JohnGiust@WHGCLaw.com
                                  ROPERS MAJESKI PC                            KATHLEEN E. ALPARCE
                              4   1001 Marshall Street, 5th Floor              KathleenAlparce@WHGCLaw.com
                                  Redwood City, CA 94063                       JESSICA A. CRABBE (SBN 263668)
                              5   Telephone:    650.364.8200                   JessicaCrabbe@WHGCLaw.com
                                  Facsimile:    650.780.1701                   130 l Dove Street, Suite 1050
                              6   Email:        todd.roberts@ropers.com        Newport Beach, CA 92660
                                                lael.andara@ropers.com         Telephone: (949) 833-8483
                              7                 jennifer.acheson@ropers.com    Facsimile: (866) 881-5007
                                                mario.iskander@ropers.com
                              8                                                EDWIN K. PRATHER (CABN 190536)
                                  Attorneys for Plaintiff                      edwin@pratherlawoffices.com
                              9   SINCO TECHNOLOGIES PTE LTD                   PRATHER LAW OFFICES
                                                                               245 Fifth Street, Suite 103
                                                                               San Francisco, California 94103
A Professional Corporation




                             10
                                                                               Telephone: (415) 881-7774
      Redwood City




                             11
                                                                               Attorneys for Defendants
                             12                                                XINGKE ELECTRONICS (DONGGUAN) CO.,
                                                                               LTD. formerly known as SINCO
                                                                               ELECTRONICS (DONGGUAN) CO. LTD.,
                             13                                                MUI LIANG TJOA aka ML TJOA, NG CHER
                                                                               YONG aka CY NG, and LIEW YEW SOON aka
                             14                                                MARK LIEW
                             15                                   UNITED STATES DISTRICT COURT
                             16                              NORTHERN DISTRICT OF CALIFORNIA
                             17
                                  SINCO TECHNOLOGIES PTE LTD,                     Case No. 3:17CV5517
                             18
                                                     Plaintiff,                   JOINT STATUS CONFERENCE
                             19                                                   STATEMENT
                                           v.
                             20                                                   Date:      August 7, 2020
                                  SINCO ELECTRONICS (DONGGUAN) CO.,               Time:      10:30 AM
                             21   LTD.; XINGLE ELECTRONICS                        Judge:     Edward M. Chen
                                  (DONGGUAN) CO., LTD.; XINGKE
                             22   ELECTRONICS TECHNOLOGY CO., LTD.;               Trial Date: Not Set
                                  SINCOO ELECTRONICS TECHNOLOGY                   Date Action Filed: 9/22/2017
                             23   CO., LTD.; MUI LIANG TJOA (an
                                  individual); NG CHER YONG aka CY NG (an
                             24   individual); and LIEW YEW SOON aka
                                  MARK LIEW (an individual),
                             25
                                                     Defendants.
                             26

                             27

                             28

                                  4814-2085-5494.1
                                                                                            STATUS CONFERENCE STATEMENT
                                                                                                               3:17CV5517
                                      Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 2 of 19



                              1            Plaintiff SINCO TECHNOLOGIES PTE, LTD. (“SinCo”) and Defendants Ng Cher Yong

                              2   AKA Cy Ng (“Mr. Ng”), Mui Liang Tjoa (“Mr. Tjoa”), Liew Yew Soon, AKA Mark Liew (“Mr.

                              3   Liew”) and XingKe Electronics (Dongguan) Co., Ltd. (“Xingke”) 1 (collectively, “Parties”) jointly

                              4   submit this Joint Status Conference Statement in accordance with the Clerk’s Minute Entry of

                              5   May 28, 2020 [ECF 361.] The parties had a Settlement Conference scheduled with Magistrate

                              6   Beeler on July 23, 2020, which Judge Beeler reset to November, 4, 2020. [ECF 363.]

                              7            The above-referenced case concerns trademark infringement and related federal. The

                              8   plaintiff is SinCo Technologies Pte, Ltd., a Singaporean company. It initiated this lawsuit on

                              9   September 22, 2017, a year after filing a related lawsuit in State Court. [ECF 1.] The following
A Professional Corporation




                             10   entities and persons were sued:
      Redwood City




                             11            Sinco Electronics (Dongguan) Co., Ltd., a Chinese company, now known as XingKe

                             12   Electronics (Dongguan) Co., Ltd. (“XingKe”). A default was entered by the Clerk in the Action

                             13   on August 24, 2018, and later set aside by stipulation on December 19, 2018 [ECF 111] followed

                             14   by an Answer and Counterclaims to the Second Amended Complaint filed by DG on January 29,

                             15   2019 [ECF 135];

                             16            Mr. Ng, an employee of DG and a former employee of SinCo (disputed by Defendants)

                             17   appeared in this Action on March 16, 2018 [ECF 33]; and

                             18            Mr. Liew, an employee of DG and a former employee of SinCo (disputed by Defendants)

                             19   who filed an answer with counterclaims against SinCo on November 16, 2019 [ECF 99.]

                             20            In its Second Amended Complaint, filed on February 23, 2018, SinCo added the

                             21   following defendants to this case [ECF 23.]:

                             22            XingKe Electronics Technology Ltd., a Chinese company;

                             23            Sincoo Electronics Technology Co., Ltd., (also alleged by SinCo to be affiliated with

                             24   XingKe, which XingKe has denied) thereafter a default was entered by the Clerk on December

                             25   17, 2018 [ECF 110]; and

                             26            Mr. Tjoa (a former executive of XingKe and former President and CEO of Jinlong

                             27
                                  1
                                   Sinco Electronics (Dongguan) Co. Ltd. changed its name to Xingke Electronics (Dongguan) Co. Ltd. in March of
                             28   2017.

                                  4814-2085-5494.1
                                                                                                         STATUS CONFERENCE STATEMENT
                                                                                       -1-
                                                                                                                            3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 3 of 19



                              1   Machinery and Electronics Co., Ltd.) who filed an answer on November 1, 2018 [ECF 87].

                              2   I.       JURISDICTION, VENUE, AND SERVICE.
                              3            This Court has subject matter jurisdiction over SinCo's Lanham Act claims under 15
                              4   U.S.C. §1051, et seq. This Court has jurisdiction over the subject matter of this action under the
                              5   Judicial Code, 28 U.S.C. §§1331 (a federal question) and 1338(a) and (b) (Acts of Congress
                              6   relating to trademarks), the Lanham Act, 15 U.S.C. §1121, et seq., and principles of supplemental
                              7   jurisdiction. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(2), (c) and
                              8   §1400(a). The nucleus of facts giving rise to Plaintiff's claims occurred in this jurisdiction and the
                              9   United States ("U.S."). This is the second action brought by SinCo; the first action was brought
A Professional Corporation




                             10   on October 28, 2016 in the Superior Court of California, County of Santa Clara, Case No. 16-cv-
      Redwood City




                             11   301867 (the "State Action").
                             12            On February 19, 2019 Plaintiff filed Motion for Leave to File Third Amended
                             13   Complaint. [ECF 143.] On the hearing of said motion on April 18, 2019, Judge Chen directed the
                             14   parties to limit the scope of this litigation to the trademark claims, directing that the employment
                             15   and trade secret issues be litigated in the Santa Clara Superior action. To facilitate that end,
                             16   XingKe and Mr. Liew filed a motion to dismiss the non-trademark counterclaims, which was
                             17   granted on May 19, 2020 [ECF 358].
                             18            SinCo completed the depositions of several XingKe employees and Defendant Tjoa in
                             19   Singapore, from May 28, 2019 to June 3, 2019. [ECF 188.] Defendants retained new counsel in
                             20   May, so the deposition of the SinCo Singapore employees ordered by the Court, were delayed
                             21   until new counsel becomes more familiar with the case. Plaintiff’s 30(b)(6) deposition was taken
                             22   on September 16, 2019. SinCo further took the deposition of Mr. Deqiang Liu on November 1,
                             23   2019 however because of delay of the interpreter and the objections of opposing counsel, the
                             24   Defendants have agreed to allow SinCo to complete Mr. Liu’s deposition on a mutually
                             25   agreeable date and time after the July 23, 2020 settlement conference by stipulation of the
                             26   parties as it falls outside of the Fact discovery cutoff date.
                             27

                             28

                                  4814-2085-5494.1
                                                                                                    STATUS CONFERENCE STATEMENT
                                                                                    -2-
                                                                                                                       3:17CV5517
                                      Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 4 of 19



                              1            SinCo filed a motion for partial summary judgment and Defendants filed two motions for
                              2   partial summary judgment. On February 25, 2020, all of the motions for partial summary

                              3   judgments were denied [ECF 348].
                                           Trademark Application No. 87658544 and No. 87658552 filed by XingKe on October 24,
                              4
                                  2017 is pending in Trademark Trial and Appeal Board and will be “on hold” until this action is
                              5
                                  heard and a final judgment is submitted in Federal Court.
                              6            There is a settlement conference with Judge Beeler in this Action set for November 4,
                              7   2020.
                              8
                                           SINCO'S STATEMENT:
                              9
                                           This is case arising out of Defendant Cher Yong Ng ("Mr. Ng"), Defendant Mark Liew
A Professional Corporation




                             10
                                  ("Mr. Liew"), Defendant Mui Liang Tjoa ("Mr. Tjoa") and defendants entities SINCO
      Redwood City




                             11
                                  ELECTRONICS (DONGGUAN) CO., LTD.; XINGKE ELECTRONICS (DONGGUAN) CO.,
                             12
                                  LTD; XINGKE ELECTRONICS TECHNOLOGY CO., LTD.; SINCOO ELECTRONICS
                             13
                                  TECHNOLOGY CO., LTD. (collectively "DG") 2 conspiring to steal Plaintiff SINCO
                             14
                                  TECHNOLOGIES PTE LTD.'s ("SinCo") United States ("U.S.") customers by falsely and
                             15
                                  deceptively using SinCo's U.S. trademarks, trade secrets and employees to divert business while
                             16
                                  in the U.S.
                             17
                                           TRADEMARK USE. SinCo began operations in Singapore in 1995 and began using the
                             18
                                  SinCo word mark and logo within a year. SinCo contracted with the factory that later became
                             19
                                  Electronics DG to do the manufacturing of electronic components and parts it helped develop and
                             20
                                  design for U.S. customers. SinCo provided DG a limited license to use of its trademark on
                             21
                                  packaging and for other uses in the scope of the work being done for SinCo, for example, to
                             22
                                  facilitate drop shipping and other logistical issues (as is common in the industry). SinCo obtained
                             23
                                  U.S. trademarks beginning in 2006, Trademark Registration 3188537.
                             24
                                           LICENSE. As the years progressed SinCo's founder and owner, recognizing that DG did
                             25
                                  the majority of SinCo's manufacturing, personally invested as a minority owner in the entity.
                             26
                                  Thereafter, in 2000-2003 SinCo decided the volume of production at DG and the frequency of
                             27
                                  2
                                   Cy Ng defined SINCO ELECTRONICS (DONGGUAN) CO., LTD. as "Electronics DG," in his declaration of
                             28   March 22, 2017, in the state action.

                                  4814-2085-5494.1
                                                                                                  STATUS CONFERENCE STATEMENT
                                                                                  -3-
                                                                                                                     3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 5 of 19



                              1   U.S. customers’ requests to visit the facility required on-site oversight and interface capabilities

                              2   by SinCo. Stationing SinCo engineers on site at the contract manufacturer, SinCo could more

                              3   readily make changes and address customers concerns, as SinCo maintained the relationship. To

                              4   help facilitate and capitalize on this on-sight presence, in approximately 2009, SinCo expanded

                              5   the scope of the license to DG to use the SinCo name on the factory so that U.S. Customers

                              6   visiting the SinCo employees would see uniformity between the development and manufacturing

                              7   aspects of SinCo. The license for DG to use the SinCo mark never extended beyond the Republic

                              8   of China (“P.R.C.”) SinCo continued to maintain the U.S. relationships and would receive

                              9   purchase orders from U.S. customers directly. Thereafter, SinCo would negotiate separately with
A Professional Corporation




                             10   DG to have the parts made under a separate purchase order. According to Mr. Tjoa, DG never
      Redwood City




                             11   knew the prices SinCo charged the U.S. customers. Mr. Tjoa has since left the company.

                             12            After DG’s conspiracy was revealed, DG changed the English name on the factory from

                             13   SinCo to XingKe (phonetic equivalent). As confirmed in Mr. Ng’s and Mr. Tjoa's testimony, the

                             14   Chinese characters for the company SINCO ELECTRONICS (DONGGUAN) CO., LTD. and

                             15   XINGKE ELECTRONICS (DONGGUAN) CO., LTD. Are identical. XINGKE ELECTRONICS

                             16   (DONGGUAN) CO., LTD. is the same entity as DG doing business under the phonetic equivalent

                             17   of its English name in an attempt to sidestep U.S. trademark laws, while keeping the same colors

                             18   as SinCo’s trademark to deceive and divert SinCo’s customers..

                             19            DG, Mr. Tjoa, Mr. Liew and Mr. Ng have used three variations of SinCo’s trademarks, all

                             20   at the same address: SinCo/SinCoo/XingKe. The addition of an “o” to SinCo, contradicts

                             21   Defendants’ assertion that Electronics DG ever had the right to the mark “SinCo,” beyond the

                             22   scope of work. When contacted Sincoo admitted this was an improper use.

                             23

                             24

                             25

                             26

                             27

                             28

                                  4814-2085-5494.1
                                                                                                    STATUS CONFERENCE STATEMENT
                                                                                   -4-
                                                                                                                       3:17CV5517
                                      Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 6 of 19



                              1            P.R.C. TRADEMARK. Unknown to SinCo until the State Action, DG filed for a
                              2   trademark on the SinCo word mark and logo in P.R.C. DG attempted a similar strategy after

                              3   SinCo initiated the State Action, filing no less than 15 applications in the United
                                  States Patent and Trademark Office ("USPTO") for the SinCo word mark and logo in the U.S.,
                              4
                                  which have all been abandoned or suspended. Two of the applications are suspended due to
                              5
                                  fraud 3on the USPTO in Opposition No. 91243086. It was revealed to the USPTO that DG filed
                              6   two applications for the mark “xingke” in which DG fraudulently used the identity of Miriam
                              7   Paton in the filing and prosecution of the two “xingke” marks, and forged Xu Shugong’s
                              8   signature in Electronics DG’s Answer to SinCo’s Opposition, which SinCo was led to believe

                              9   was both ill and had no role in DG since at or around 2016. SinCo also challenged the P.R.C
                                  trademark wherein DG perjured itself by claiming to have first designed the SinCo Logo before
A Professional Corporation




                             10
                                  SinCo, who began using the mark in 1996. The perjury was revealed by the design contract
      Redwood City




                             11
                                  between DG and Dongguan Humen Yuan Su Computer Graphic Design Service Business which
                             12
                                  was dated July 1, 2015. On April 26, 2018 and May 4, 2018, DG’s P.R.C. trademarks
                             13   (Registration Nos. 8607396 and 8607476) were nullified pursuant to Article 31, Paragraphs 1 and
                             14   2 of Article 45 and Article 46 of the P.R.C. preamended Trademark Law based on “[DG’s]

                             15   misappropriation, registration and use of the trademark “SinCo (with device)” without
                                  authorization from [SinCo] have severely infringed the prior copyright and other legitimate rights
                             16
                                  and interests of the [SinCo].” The Trademark office in the P.R.C invalidated DG’s attempt to use
                             17
                                  SinCo’s trademarks beyond the scope as a contract manufacturer, just as the USPTO has rejected
                             18
                                  over a dozen trademark applications filed by XingKe for “SinCo,” and “XingKe.” Mr. Tjoa
                             19   confirmed at his deposition that he submitted a perjured declaration to the USPTO in support of
                             20   these applications.
                             21            CONSPIRACY. In 2015-2016, U.S. customers brought up safety and quality concerns in

                             22   the form of audits. At that time SinCo considered an outright acquisition of the factory and land,
                                  provided they could address the quality and working conditions and obtained certain documents.
                             23
                                  DG in an attempt to avoid the significant cost of addressing these concerns began conspiring with
                             24
                                  Mr. Ng and Mr. Liew to divert SinCo's business to DG and planned to sell the company out from
                             25   under SinCo. DG and Mr. Ng were able to steal accounts from SinCo leveraging the SinCo
                             26
                                  3
                                    On October 26, 2018, Michelle G. Trevino (counsel for SinCo) filed a declaration detailing the discovery that: (1) applications
                             27   nos. 87/658,522 and 87/658,544 falsely indicated as being filed by Miriam Paton (Ex. A – Miriam Paton’s Declaration confirming
                                  improper use of her identity), and forgery of Xu Shugong’s signature on Electronics DG’s Answer to SinCo’s Opposition, filed on
                             28   September 26, 2018 (Ex. B is USPTO’s Order requesting DG explain the fraudulent use of Miriam Paton’s identity and Xu
                                  Shugong’s capacity to sign on behalf of DG). (ECF 84.)
                                  4814-2085-5494.1
                                                                                                                     STATUS CONFERENCE STATEMENT
                                                                                                -5-
                                                                                                                                        3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 7 of 19



                              1   trademarks as early as August 21, 2015, and with this success sold 70.59% to Wenzhou Runze,
                              2   that owned a substantial portion of JinLong Machinery & Electronics Co., Ltd. (“JinLong”) a

                              3   majority interest in DG through a holding company. After the shareholder had been paid out at a
                                  rate of 400 million RMB JinLong the holding company (owner of JinLong) then sold itself the
                              4
                                  same assets for a revised price of $1.1B RMB. As discussed by SinCo’s experts this difference in
                              5
                                  valuation of 600 million RMB was associated Mr. Tjoa (president of JinLong and XingKe) and
                              6   JinLong’s purchase price of $1.1B RMB which was not limited to the factory and related assets,
                              7   but was in substantial part focused on the acquisition of SinCo’s: marks, trade secret information,
                              8   customers and embedded employees. Mr. Tjoa (as the new CEO and President of DG) and Mr.

                              9   Ng directed Mr. Liew to travel to the U.S. in July of 2016 to capture the SinCo business for DG.
                                  Mr. Liew falsely told SinCo he was traveling to the U.S. on vacation, a fact contradicted by his
A Professional Corporation




                             10
                                  visa application to the United States Department of Homeland Security. SinCo’s U.S. customers
      Redwood City




                             11
                                  having never met with Mr. Liew or Mr. Ng in the U.S., questioned SinCo as to this change in
                             12
                                  protocol. SinCo began to investigate. After meeting with several U.S. customers as “SinCo,” Mr.
                             13   Liew and Mr. Tjoa were successful in converting business to DG, by claiming to be SinCo.
                             14            INFRINGEMENT. While employees of SinCo and without their knowledge or consent,

                             15   Mr. Liew and Mr. Ng first entered the United States on July 18, 2016 and January 5, 2017,
                                  respectively. Mr. Liew and Mr. Ng had never traveled to the U.S. previously in the scope of their
                             16
                                  employment as SinCo maintained sales staff stationed in the U.S. and Singapore that facilitated
                             17
                                  those relationships. Mr. Liew and Mr. Ng were accompanied not by SinCo sales representatives,
                             18
                                  but by sales representatives of DG (Now Xingke.) Mr. Tjoa and Mr. Ng were in California
                             19   meeting with SinCo’s U.S. customers, on or about August 6, 2017. Although according to Mr.
                             20   Ng, his new employer stopped using the SinCo mark in P.R.C. on or about March 15, 2017, Mr.
                             21   Ng continued to use his SinCo business card and email address, communicating with SinCo's

                             22   U.S. customers, even though he claimed he was XingKe. Even before this action was filed, and
                                  while still employed by SinCo, DG, Mr. Tjoa and Mr. Liew converted an existing legacy project
                             23
                                  with SinCo and a Mountain View company worth ten of millions in annual revenue away from
                             24
                                  SinCo. It is no surprise that Mr. Liew had been previously working on that project months as an
                             25   employee of SinCo, as was the case with another SinCo customer out of the Boston area that also
                             26   switched to DG. The tooling that SinCo had purchased from DG was never returned, but was
                             27   instead used to support and improperly retain the diverted U.S. contracts to DG. DG and Mr. Tjoa

                             28

                                  4814-2085-5494.1
                                                                                                  STATUS CONFERENCE STATEMENT
                                                                                 -6-
                                                                                                                     3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 8 of 19



                              1   could not have succeeded without the facilitation of Mr. Ng and his subordinate Mr. Liew, as they
                              2   leveraged the fact that SinCo's U.S. clients knew them as SinCo employees.

                              3            DEFENDANTS’ STATEMENT:
                              4            (i) The Relationship of the Parties and XingKe’s Continued Use of the “Sinco” Name for
                              5   Many, Many Years.
                              6            SinCo was founded by Bryan Lim in 1995 in Singapore and served as a supplier of
                              7   various electronic components to many western firms. SinCo itself was and is primarily a sales
                              8   and marketing company without any manufacturing facility. Since the very beginning, after
                              9   obtaining purchase orders from customers, SinCo would outsource to different manufacturing
A Professional Corporation




                             10   factories in Asia including China.
      Redwood City




                             11            Sinco Electronics (Dongguan) Co., Ltd., now known as XINGKE ELECTRONICS
                             12   (DONGGUAN) CO., LTD. (“XingKe”), was one of such manufacturing factories that SinCo used
                             13   since early 2000s. As a separate legal entity, XingKe was registered in China in around 2005 by
                             14   three individuals, including Bryan Lim as a minority shareholder and Shugong Xu (“Mr. Xu”)
                             15   and Bingyi Gao (“Mr. Gao”) as majority shareholders. Even though SinCo did not own any
                             16   interest in XingKe, the companies worked closely because Bryan Lim was a shareholder behind
                             17   both.
                             18            Since the very beginning, the relationship between SinCo and Xingke was intertwined, as
                             19   intentionally designed by Bryan Lim. In fact, Bryan Lim deliberately established a very close
                             20   relationship between SinCo, XingKe, and several other companies affiliated with Bryan Lim and
                             21   even gave a name to the group of companies, the “Sinco Group”. Since the very beginning,
                             22   Bryan Lim and SinCo held themselves out to be a large, capable and sophisticated enterprise
                             23   called the Sinco Group. The Sinco Group had multiple locations around the globe, including a
                             24   sales office in Singapore (i.e. SinCo Singapore), companies in Hong Kong, Samoa, Taiwan, and
                             25   manufacturing factories in China (i.e. XingKe) and Malaysia. In reality, there was never a legal
                             26   entity called the Sinco Group who served as the parent company or had the controlling ownership
                             27   of the member companies.
                             28            The grouping of so many different companies together was to create the impression that
                                  4814-2085-5494.1
                                                                                                 STATUS CONFERENCE STATEMENT
                                                                                 -7-
                                                                                                                    3:17CV5517
                                   Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 9 of 19



                              1   the Sinco Group was a world-wide leader in the industry and more importantly, that it had its own

                              2   manufacturing facilities. In this way, customers would feel that they were dealing with

                              3   manufacturing factories directly without going through some middlemen, which was good for

                              4   quality control and cost savings.

                              5            As a result, customers were led to believe that the Sinco Group was a top-tier enterprise in

                              6   the industry with its own manufacturing facilities.

                              7            (ii) The Signs and Consequences of the Relationship between XingKe and SinCo and the

                              8   Use of the “Sinco” Name.

                              9            Bryan Lim and SinCo went to great lengths to ensure that XingKe would always appear as
A Professional Corporation




                             10   part of the Sinco Group, including but not limited to the following:
      Redwood City




                             11            · Xingke was only a Chinese company and had an official Chinese name registered with

                             12   the Chinese government. But when communicating with outside customers, its official English

                             13   name became “Sinco Electronics (Dongguan) Co. Ltd.” This name was used for more than ten

                             14   years (from 2005 until 2017). The word “Sinco” was intentionally used to signal that XingKe was

                             15   part of the Sinco Group as Bryan Lim intended.

                             16            · For more than ten years since 2005, XingKe used the “@sincocn.cn” email address and

                             17   used “sincocn.cn” as its company website, further indicating that XingKe was part of the Sinco

                             18   Group.

                             19            · For more than ten years since 2005, SinCo required XingKe and its employees to use

                             20   SinCo’s “Sinco” trademarks and logos for all internal or external purposes without any

                             21   restrictions, making XingKe appear as part of the Sinco Group.

                             22            · For more than ten years since 2005, SinCo’s marketing materials including websites

                             23    consistently listed XingKe as its manufacturing facility under the common and joint name of

                             24    “Sinco”.

                             25            · For more than ten years since 2005, SinCo repeatedly informed customers that Xingke

                             26    was the manufacturing facility of the Sinco Group, and SinCo arranged frequent customer visits

                             27    to XingKe’s factory in China and told customers that they were actually visiting the

                             28    manufacturing facility of the Sinco Group.

                                  4814-2085-5494.1
                                                                                                   STATUS CONFERENCE STATEMENT
                                                                                   -8-
                                                                                                                      3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 10 of 19



                              1            As a result of this close relationship, from the very beginning SinCo and XingKe shared

                              2   resources, technologies, and customers. For example, SinCo and XingKe shared customers in a

                              3   way that customers always believed that there was no distinction between SinCo and XingKe.

                              4   More importantly, SinCo gave an open ended and free license to XingKe to use the “Sinco

                              5   trademarks” since 2005.

                              6            As a result, XingKe had the full right to use the “Sinco” name and trademark and do

                              7   business with the customers. Consequently, XingKe neither infringed SinCo’s trademarks nor

                              8   stole trade secrets from SinCo. In fact, documents indicate that SinCo instructed XingKe to use

                              9   the “Sinco” Marks without restriction. (See Chee 30(b)(6) Deposition, Exhibit 3.)
A Professional Corporation




                             10            (iii) Mr. Cy and Mr. Liew as Employees of Xingke or SinCo.
      Redwood City




                             11            As part of this close relationship, both companies acted together to hire engineers. For

                             12   example, when Xingke had trouble hiring qualified engineers, SinCo stepped in and tried to

                             13   recruit and hire local Singapore engineers for XingKe. Defendants Mr. Ng and Mr. Liew were

                             14   hired in this manner. The initial employment agreements were executed between these engineers

                             15   and SinCo, making them appear as employees of SinCo. However, they were stationed in

                             16   XingKe’s factories, controlled by XingKe, and paid by XingKe. Under the law they were

                             17   therefore “employees” of XingKe, not SinCo. Because SinCo and XingKe acted in concert

                             18   closely, the hired engineers could not tell the distinction between SinCo and XingKe.

                             19             (iv) The End of the Relationship between SinCo and XingKe.

                             20            The relationship between SinCo and XingKe continued until XingKe’s ownership

                             21   experienced a change in 2016 when one of XingKe’s shareholders (Mr. Xu Shugong) became

                             22   very ill and wanted to retire. Eventually all shares of XingKe – including Bryan Lim’s minority

                             23   shares – were sold to Jinlong Machinery & Electronics Co. Ltd (also known as KOTL) in around

                             24   2016. KOTL’s purchase of the shares and general business operations of XingKe included all of

                             25   XingKe’s assets and right to use the “Sinco” name and trademark and right to do business with

                             26   the customers.

                             27            After the ownership change, XingKe decided to shift its business strategies by spending

                             28   more effort on developing and serving its own customers, and to reduce the reliance on the

                                  4814-2085-5494.1
                                                                                                   STATUS CONFERENCE STATEMENT
                                                                                   -9-
                                                                                                                      3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 11 of 19



                              1   business from SinCo. XingKe always had the freedom to go after its own clients and indeed had

                              2   its independent business since the very beginning. This meant that XingKe became a major

                              3   competitor of SinCo in many markets, which is one of the reasons for the present litigation.

                              4            As a result, the relationship between the parties has deteriorated since 2016. SinCo for the

                              5   first time started to allege that XingKe was infringing its trademarks, stealing its customers,

                              6   breaching various agreements, and engaging in unfair competition.

                              7            Despite this, SinCo still had some unfinished orders with XingKe. Because SinCo could

                              8   not find a replacement factory in time, XingKe agreed to honor its promise and completed the

                              9   orders for SinCo. But in early 2017, because of the lawsuits, XingKe decided to disassociate
A Professional Corporation




                             10   itself with Sinco Group and to rebrand itself. XingKe in 2017 changed its company English name
      Redwood City




                             11   from “Sinco Electronics (Dongguan) Co. Ltd.” to “XingKe Electronics (Dongguan) Co. Ltd.”

                             12   XingKe also filed a trademark application for the “XingKe” trademark.

                             13            Because the relationship between SinCo and XingKe began to disintegrate in 2016 and

                             14   2017 due to the ownership change in XingKe, SinCo started to take a wide range of unfair and

                             15   illegal actions as an attempt to tarnish Xingke’s reputation and interfere with XingKe’

                             16   relationships with its customers, by making false reports about XingKe’s violations of

                             17   environmental regulations to XingKe’s customers as well as Chinese governmental authorities. In

                             18   2017 SinCo also brought a lawsuit in China against XingKe but voluntarily dismissed its lawsuit

                             19   because it lacked evidence to continue its frivolous case against XingKe. SinCo also chose to file

                             20   two separate lawsuits in the U.S. including the present action and a related State Court action.

                             21              (v) No Confusion.

                             22            Due to the fact that customers of both SinCo and XingKe are highly sophisticated, there

                             23   was no confusion as to the origin of goods shipped from Defendant as being separate and distinct

                             24   from Plaintiff, despite in many instances the efforts of Plaintiff and Bryan Lim to confuse

                             25   customers that any “SinCo” entity was commonly owned. For example, one major customer

                             26   learned in 2013 from one of the individual Defendants that the two companies were separate, as

                             27   acknowledged by Brian Lim, who wanted to discipline the Defendant for mentioning that the two

                             28   companies were separate. Another major customer sent an email to an individual Defendant

                                  4814-2085-5494.1
                                                                                                    STATUS CONFERENCE STATEMENT
                                                                                  - 10 -
                                                                                                                       3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 12 of 19



                              1   where it stated that it would treat the two entities as independent of one another despite the fact

                              2   that samples requested from Plaintiff were apparently sent by Plaintiff but made by Defendant

                              3   XingKe.

                              4            (vi) Other defenses: Equitable Estoppel, Naked License and License.

                              5            Defendants also intend to assert the defense of equitable estoppel since Bryan Lim and

                              6   SinCo Singapore secretly filed for the “SinCo” trademark applications without disclosing such

                              7   applications to Defendants, despite the fact that Bryan Lim was then on the board of directors of

                              8   Defendant XingKe (at that time SinCo DG). After filing for the US trademarks, Bryan Lim, then

                              9   a board member of XingKe (at that time SinCo DG) caused the marks to be emailed to the
A Professional Corporation




                             10   Defendants with instructions to use the marks as “Standard Template” without restriction, causing
      Redwood City




                             11   damage to Defendants. Thus, the very behavior now alleged to be improper was encouraged by

                             12   Bryan Lim, as a simultaneous director of SinCo DG (now XingKe) and owner of SinCo

                             13   Singapore. Additionally, Bryan Lim knew that Jinlong was purchasing all of the assets of

                             14   XingKe, which included the right to use the “Sinco” name and trademark and do business with

                             15   the customers, but never claimed that XingKe did not have the right to use the “Sinco” name and

                             16   trademark or do business with the customers.

                             17            Defendants also intend to raise the defense of naked licensing, where Plaintiff allowed

                             18   Defendants to use its marks without proper supervision.

                             19            Clearly Defendants had permission to use the marks in some manner, and Defendants

                             20   contend that the manner was unrestricted and open ended, a full license contrary to the limited

                             21   “oral” agreement asserted by Plaintiff. Moreover, by instructing Defendants to use its marks as

                             22   “Standard Template,” Plaintiff granted a license to Defendants that superseded any oral

                             23   agreements (if they existed at all) that occurred earlier.

                             24             (vii.) Summary.

                             25            It is no surprise that XingKe was using the same marks as SinCo, since this use was

                             26   intended and indeed required by SinCo and Bryan Lim, to indicate that Sinco Group was a vast

                             27   enterprise. Shortly after XingKe was sold to a third party is when SinCo, alone, claimed

                             28   ownership of the SinCo marks. Of note is that the unfettered permission to use the SinCo Marks

                                  4814-2085-5494.1
                                                                                                   STATUS CONFERENCE STATEMENT
                                                                                   - 11 -
                                                                                                                      3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 13 of 19



                              1   over the last decade was not reflected in any written agreement, nor was there any oversight by

                              2   SinCo over the use of its mark with associated products. Moreover, the customers of SinCo, as

                              3   well as XingKe are highly sophisticated large corporations who were never misled as to the origin

                              4   of the goods they were purchasing.

                              5            Like Mr. Ng, Mr. Liew was and is an engineer working for XingKe at its factory in China.

                              6   Although his employment agreement was nominally with SinCo. For purposes of this case, the

                              7   individual defendants were “employed,” supervised and directed by XingKe.

                              8   II.      DISCOVERY.

                              9            SinCo's statement:
A Professional Corporation




                             10            SinCo served its Opening Expert Report on January 9, 2020 by mail and Defendants
      Redwood City




                             11   served their Expert Rebuttal Report by mail on January 30, 2020 according to the Case

                             12   Management Scheduling Order. [ECF 225.] SinCo deposed Defendants Rebuttal Expert Mr.

                             13   Henry Kahrs on February 4, 2020 and Defendants deposed Plaintiffs’ Expert Dr. Alan Cox on

                             14   February 6, 2020. Fact and Expert discovery are closed.

                             15            Defendants' statement:

                             16            SinCo served its Opening Expert Report on January 9, 2020 by mail (and did not send a

                             17   courtesy copy by email) and Defendants served their Expert Rebuttal Report by mail on January

                             18   30, 2020 (with a courtesy copy by email) according to the Case Management Scheduling Order.

                             19   [ECF 225.] SinCo deposed Defendants Rebuttal Expert Mr. Henry Kahrs on February 4, 2020

                             20   and Defendants deposed Plaintiffs’ Expert Dr. Alan Cox on February 6, 2020. Defendants have

                             21   also served their Supplemental Initial Disclosures.

                             22   III.     LEGAL ISSUES.

                             23            SinCo's Issues:
                                           Although there is a dispute as to Mr. Ng's and Mr. Liew's Employment status, given the
                             24
                                  evidence and testimony, SinCo believes it is a question of law. Mr. Ng and Mr. Liew do not
                             25
                                  agree. There is a stipulation that California law will be applied as to the employment agreements.
                             26
                                           Assuming Mr. Ng and Mr. Liew were an employee of SinCo what was the scope of their
                             27   license to use the trademark? Was it limited to the scope of their employment?
                             28

                                  4814-2085-5494.1
                                                                                                 STATUS CONFERENCE STATEMENT
                                                                                 - 12 -
                                                                                                                    3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 14 of 19



                              1            Defendants’ Issues:

                              2            The most obvious legal issue is whether, given the closeness in the relationship between

                              3   SinCo and XingKe and XingKe’s continued use of the SinCo name and trademark for many,

                              4   many years. XingKe and other individual defendants should not be held liable for the alleged

                              5   wrongdoings.

                              6            There are, however, a myriad of additional legal issues to be decided. What legal standard

                              7   governs whether the individual defendants or others impacted by this case are to be considered as

                              8   employees of one entity or the other”: US law, Chinese law or the law of Singapore?

                              9            As SinCo states: “Assuming Mr. Ng and Mr. Liew were an employee of SinCo what was
A Professional Corporation




                             10   the scope of their license to use the trademark? Was it limited to the scope of their employment?
      Redwood City




                             11   The further question that arises is whether the law of Singapore, China or the US governs these

                             12   issues. Moreover, since the “license” is (apparently) not in writing, what law governs the terms

                             13   and conditions of the “license?”

                             14            What legal standard governs the decade or more of admittedly permissive use of SinCo’s

                             15   marks by entities such as XingKe? Is it the legal standard of Singapore, China or the US?

                             16            Did SinCo exercise appropriate control over the use of the “Sinco” marks for over a

                             17   decade by XingKe and other entities who had permission to use the marks or is there a “naked

                             18   license” to the Defendants. Did SinCo wait too long to bring this case, knowing that XingKe was

                             19   using its marks?

                             20            Does Singapore or China present a forum that is more convenient for resolving the present

                             21   dispute between a company of Singapore and a company of China over the acts of individuals

                             22   residing in China and Singapore?

                             23            Were the highly sophisticated entities that are customers of Defendants confused by the

                             24   source of the goods they were purchasing? Evidence from various customers indicate that they

                             25   clearly were not confused, or that they made purchasing decisions based on criteria other than the

                             26   trademark.

                             27            Moreover, due to the recent submission of expert reports, the following issues are raised:

                             28   if Defendants infringed (which is disputed), are they liable to Plaintiff’s for only those lost profits

                                  4814-2085-5494.1
                                                                                                    STATUS CONFERENCE STATEMENT
                                                                                   - 13 -
                                                                                                                       3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 15 of 19



                              1   attributable to customers who were confused as to the source of goods? Or are Defendants liable

                              2   for lost profits for all sales they made, regardless of confusion, or whether Plaintiff had the

                              3   capability to manufacture the goods, or whether other factors lessened sales? And are Defendants

                              4   additionally liable for other expenses incurred by Plaintiff that are not tied to the infringement by

                              5   any particular customer or act by any Defendant. Moreover, should Plaintiff prove the lost profits

                              6   attributable to each defendant, or can Plaintiff vaguely allege lost profits across all Defendants?

                              7   IV.      MOTIONS.
                              8            SinCo's Potential Motions:
                              9            SinCo has filed and obtained an entry of default by the clerk against DG on August 24,
                                  2018. [ECF 51] and against SinCoo on December 7, 2018. [ECF 104.] All parties to this action
A Professional Corporation




                             10
                                  have appeared and are before the Court. Pending before this court are the parties’ cross Motions
      Redwood City




                             11
                                  for Partial Summary Judgment [ECF 248 and 299.] SinCo intends on moving to exclude the
                             12
                                  expert reports of Mr. Kahrs and Mr. Adrian Fleissig by Daubert motion. SinCo additionally plans
                             13   to exclude all evidence produced after the January 9, 2020 fact discovery cutoff. For example,
                             14   documents related to litigation in China for the sale of XingKe, which happen to be the same
                             15   documents that Mr. Wang stated that he needed at the first hearing in front of your Honor on

                             16   June 13, 2019. [ECF 311 and 312 at 7:1-4.] Lastly, SinCo will move for a default judgment
                                  against Sincoo based on the January 9, 2020 report of Dr. Cox in the amount of $71.6 million, in
                             17
                                  light of the facts that Defendants have not admitted that Sincoo is a DBA of XingKe.
                             18

                             19            Defendants’ Potential Motions:

                             20            Defendants intend to file motions in limine and a Daubert motion. The Daubert motion

                             21   will seek to exclude certain aspects of the damages report and certain opinions of SinCo’s expert

                             22   Dr. Cox as failing to meet acceptable scientific standards, among other reasons. For example, Dr.

                             23   Cox has based his lost profits damages in this case not on the acts of Defendants or sales lost by

                             24   SinCo, but on a Singapore production index, asserting that SinCo’s profits should have increased

                             25   along with the production index in the country of Singapore. This analysis lacks scientific

                             26   methodology. Dr. Cox has also necessarily awarded to SinCo as part of his analysis lost profits

                             27   on sales to entities that were told that SinCo and XingKe were different entities, i.e, he awarded

                             28   lost profits for sales to customers that were not confused by the trademark issues in this case. He

                                  4814-2085-5494.1
                                                                                                    STATUS CONFERENCE STATEMENT
                                                                                  - 14 -
                                                                                                                       3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 16 of 19



                              1   has also attributed, without scientific analysis, $98 million dollars of damages based on the sale

                              2   price of XingKe.

                              3            Defendants’ COVID-19 Update.

                              4            The individual defendants and XingKe’s representatives and witnesses reside in China and

                              5   Singapore. As of now, due to travel restrictions imposed as a result of the COVID-19 pandemic,

                              6   the individual defendants and XingKe’s representatives and witnesses are unable to travel to the

                              7   United States. Furthermore, as of now, it is unknown when they will be available to travel to the

                              8   United States.

                              9            Defendants respectfully request that any trial date scheduled be scheduled with that in
A Professional Corporation




                             10   mind. Defendants also respectfully request that any trial date scheduled be scheduled without
      Redwood City




                             11   prejudice to a motion to continue the trial, if trial is approaching and the individual defendants

                             12   and XingKe’s representatives and witnesses are still unable to travel to the United States.

                             13            On a somewhat related issue, XingKe employee and China resident Deqian Liu was set to

                             14   be deposed after the settlement conference scheduled for July 23, 2020, which has now been reset

                             15   for November 4, 2020. Mr. Liu has already been deposed for the full amount of time permitted

                             16   by law on November 1, 2019, but SinCo requested two hours of additional time and Defendants’

                             17   agreed to provide Mr. Liu for two hours as a courtesy since he was expected to attend the

                             18   settlement conference in person.

                             19            However, as of now, it is unknown as to whether Mr. Liu will be able to travel to the

                             20   United States to attend the November 4, 2020 settlement conference in person. Therefore, if Mr.

                             21   Liu is unable to travel to attend the settlement conference in person, it is respectfully requested

                             22   that the Court order that Mr. Liu's deposition be taken telephonically or through available video

                             23   conferencing technology.

                             24   V.       AMENDMENT OF PLEADINGS.

                             25            SinCo’s statement:

                             26            No amendments are anticipated.

                             27            Defendants' statement:

                             28            No amendments of the pleadings are anticipated.

                                  4814-2085-5494.1
                                                                                                   STATUS CONFERENCE STATEMENT
                                                                                  - 15 -
                                                                                                                      3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 17 of 19



                              1
                                  VI.      EVIDENCE PRESERVATION.
                              2
                                           SinCo’s statement:
                              3
                                           As of the close of fact discovery January 9, 2019 SinCo has only received 18,000 (4%)
                              4
                                  documents as opposed to the 450,000 documents that Defendants stated would be produced and
                              5
                                  referenced by counsel on August 30, 2019. Plaintiff assert that no documents can be provided by
                              6
                                  Def, especially given the fact that the only docs that has been produced to date are evidence that
                              7
                                  supports Defendants theory of the case. Based on the fact that Defendants have had the
                              8
                                  opportunity and time to produce, SinCo will move exclude any documents provided after the
                              9
                                  close of fact discovery.
A Professional Corporation




                             10
                                           Defendants' statement:
      Redwood City




                             11
                                           Plaintiff’s statement does not relate to evidence preservation. It is believed that both sides
                             12
                                  have preserved evidence. With respect to document production, Defendants sought additional
                             13
                                  time to produce additional documents (which was opposed by Plaintiff), and the Court denied any
                             14
                                  extension to the schedule and fact discovery expired. Docket No. 326. Because of this, Plaintiff
                             15
                                  can no longer claim that it did not receive documents it was entitled to, as it was the party who
                             16
                                  opposed action in this case to accommodate this issue.
                             17

                             18   VII.     TRIAL.

                             19            SinCo’s statement:

                             20            SinCo is available and ready for trial starting from January through April of 2021. Based

                             21   on the Court’s comment that the Court, “did not intend to give the parties three weeks to try the

                             22   case,” and “they should be prepared to compress their presentation of evidence,” SinCo

                             23   anticipates that Trial can be compressed to two weeks. As previously referenced, the trial length

                             24   is longer than the anticipated four days previously discussed based on the myriad of defenses

                             25   provided by Defendants on legal issues that the Court identified in the Order of February 25,

                             26   2020 which SinCo will need to respond to before the Jury. [ECF 348] (i.e., employment status;

                             27   relationship of the companies; scope of use for claim of abandonment, etc.)

                             28

                                  4814-2085-5494.1
                                                                                                     STATUS CONFERENCE STATEMENT
                                                                                   - 16 -
                                                                                                                        3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 18 of 19



                              1            Defendants’ statement:

                              2            A settlement conference is set for November 4, 2020. Furthermore, as of now, due to the

                              3   COVID-19 pandemic, the parties and respective representatives and witnesses are unable to travel

                              4   to the United States, and it is unknown when they will be able to do so. Defendants also

                              5   recognize that the Court has taken great precautions in response to COVID-19, including

                              6   postponing or vacating all civil and criminal jury trials through September 30, 2020.

                              7            Defendants respectfully suggest that the better practice would be for the Court to not

                              8   schedule a trial until (a) after the conclusion of the settlement conference and/or (b) it is known

                              9   when the parties and their respective representatives and witnesses will be able to travel to the
A Professional Corporation




                             10   United States. This will promote a more realistic expectation that a trial scheduled will be able to
      Redwood City




                             11   take place, which will then allow the Court, the parties and their respective representatives and

                             12   witnesses to plan accordingly. Respectfully, the current circumstances do not provide the

                             13   reasonable expectation to do so. Defendants wish not to create an unnecessary and avoidable

                             14   burden on the Court to set a trial date in this case at this time, especially when criminal matters

                             15   that take precedent still have yet to be set for trial. Accordingly, Defendants requests that the

                             16   Court set a further status conference to a date convenient to the Court after November 4, 2020, so

                             17   that the Court is better prepared to evaluate its calendar and set a realistic trial date for all.

                             18            As part of Defendants’ request to the Court and the Court’s consideration thereof,

                             19   Defendants’ counsel would also like to notify the Court that they have already committed to two

                             20   trials in early 2021. In addition, the Santa Clara Superior Court has set the trial in the companion

                             21   state court action on May 17, 2021. This provides the likelihood that Defendants’ counsel will be

                             22   unavailable up to at least July, 2021, if not later, as a result of these various trials. Thus, in any

                             23   event, a trial date during the period January through April, 2021 is problematic.

                             24            However, Defendants do agree that the length of the trial is longer than previously

                             25   anticipated and have no objection to SinCo’s estimation of time.

                             26

                             27

                             28

                                  4814-2085-5494.1
                                                                                                      STATUS CONFERENCE STATEMENT
                                                                                    - 17 -
                                                                                                                         3:17CV5517
                                  Case 3:17-cv-05517-EMC Document 364 Filed 07/31/20 Page 19 of 19



                              1   Dated: July 31, 2020              Respectfully submitted,

                              2                                     ROPERS MAJESKI PC

                              3

                              4                                     By: /s/ Lael D. Andara
                                                                        TODD A. ROBERTS
                              5                                         LAEL D. ANDARA
                                                                        JENNIFER E. ACHESON
                              6                                         MARIO A. ISKANDER
                                                                        DANIEL E. GAITAN
                              7                                         Attorneys for Plaintiff
                                                                        SINCO TECHNOLOGIES PTE LTD
                              8
                                  Dated: July 31, 2020              WHGC, P.LC.
                              9
A Professional Corporation




                             10
                                                                    By: /s/ Jeffrey C.P. Wang
      Redwood City




                             11                                        Jeffrey C.P. Wang
                                                                       John E. Giust
                             12                                        Kathleen E. Alparce
                                                                       Jessica A. Crabbe
                             13                                        Attorneys for Defendants
                                                                       NG CHER YONG; MUI LIANG TJOA; LIEW
                             14                                        YEW SOON; & XINGKE ELECTRONICS
                                                                       (Dongguan) CO., LTD formerly known as
                             15                                        SINCO ELECTRONICS (Dongguan) CO. LTD.
                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                  4814-2085-5494.1
                                                                                     STATUS CONFERENCE STATEMENT
                                                                     - 18 -
                                                                                                        3:17CV5517
